DETAILED ACTION
Applicant's arguments filed on 12/13/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5, 7-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…wherein the voltage input circuit is an alternating current (AC) input circuit, and the input voltage corresponds to an AC input; a first surge protection device coupled between the first line terminal and ground; a second surge protection device coupled between the second line terminal and ground; and a relay circuit comprising a switch and powered by the voltage input circuit and configured to: connect the first line terminal to ground when the input voltage is supplied, and to disconnect the first line terminal from ground when the input voltage is not supplied; and connect the second line terminal to ground when the input voltage is supplied, and to disconnect the second line terminal from ground when the input voltage is not supplied; and a bridge rectifier capacitively coupled to the first and second line terminals, the bridge rectifier configured to convert the AC input to a direct current (DC) output for operating the switch, wherein the switch is controlled in response to the DC output and configured to electrically isolate each of the first and second surge protection devices from ground when the input voltage is not supplied.”
“…wherein the voltage input circuit is an alternating current (AC) input circuit, and the input voltage corresponds to an AC input; a first surge protection device coupled between the first line terminal and ground; a second surge protection device coupled between the second line terminal and ground; and a relay circuit comprising a switch and configured to: connect the first line terminal to ground when the input voltage is supplied, and to disconnect the first line terminal from ground when the input voltage is not supplied; and connect the second line terminal to ground when the input voltage is supplied, and to disconnect the second line terminal from ground when the input voltage is not supplied; and a bridge rectifier capacitively coupled to the first and second line terminals, the bridge rectifier configured to convert the AC input to a direct current (DC) output for operating the switch, wherein the switch is controlled in response to the DC output and configured to electrically isolate each of the first and second surge protection devices from ground when the input voltage is not supplied.”
Claim 20; prior art of record fails to disclose either by itself or in combination:  “…wherein the voltage input circuit is an alternating current (AC) input circuit, and the input voltage corresponds to an AC input; a first varistor coupled between the first line terminal and ground to provide an electrical path from the first line terminal to ground; a second varistor coupled between the second line terminal and ground to provide another electrical path from the second line terminal to ground; a switch connected between the first and second line terminals and ground, the switch configured to connect each of the first varistor and the second varistor to ground when the switch is in a closed state, and to isolate each of the first varistor and the second varistor to ground and a bridge rectifier capacitively coupled to the first and second line terminals, the bridge rectifier configured to convert the AC input to a direct current (DC) output for operating the switch; and connecting a load to the surge protection circuit; applying a hi-pot voltage on the load; and -6- 4858-6520-5510.1Atty. Dkt. No. 062103-1481 controlling,  via a relay circuit powered by the voltage input circuit, the switch to be in the open state to isolate each of the first and second varistors from ground in response to the hi-pot voltage..”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838